ITEMID: 001-60991
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF L.M. v. ITALY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Violation of Art. 6-1;Pecuniary damage - financial award;Non-pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1940 and lives in Matera.
9. The applicant is the owner of an apartment in Milan, which she had let to D.D'A.M.
10. In a registered letter of 3 October 1984, the applicant informed the tenant that she intended to terminate the lease on expiry of the term on 31 December 1985 and asked her to vacate the premises by that date.
11. On 23 October 1985, she served a notice to quit on the tenant and summoned her to appear before the Milan Magistrate.
12. By a decision of 16 October 1986, which was made enforceable on 19 November 1986, the Milan Magistrate upheld the validity of the notice to quit and ordered that the premises be vacated by 30 June 1988.
13. On 30 June 1988 and on 2 May 1989, the applicant served notice on the tenant requiring her to vacate the premises.
14. On 1 June 1989, she served notice on the tenant informing her that the order for possession would be enforced by a bailiff on 27 June 1989.
15. Between 27 June 1989 and 25 November 1997, the bailiff made thirty-one attempts to recover possession. Each attempt proved unsuccessful, as, under the statutory provisions providing for the suspension for the staggering of evictions, the applicant was not entitled to police assistance in enforcing the order for possession.
16. On 27 December 1997, the applicant recovered possession of the apartment, because the tenant spontaneously vacated the premises.
17. The relevant domestic law is described in the Court's judgment in the case of Immobiliare Saffi v. Italy [GC], no. 22774/93, §§ 18-35, ECHR 1999-V.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
